Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 24 July 1813
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson



my dear Daughter
Quincy July 24th 1813.

I received yesterday your Letter of the 4th April. I was grieved to find by it, that your spirits are so deprest, and your health so infirm.
you have had great calls upon your fortitude, and the trial of your virtues, since your seperation from your Friends—
we know upon what terms we hold our existance here. the Christian looks beyond this State of trial for the reward promissed to those who endure unto the end, altho when in trouble the dark Shade of the picture only is seen. we find the light is the more powerfull, for it dispell’s the Darkness. few of us but have greater cause to Sing of mercies than of Judgment, when we can bring our minds to think that all
“Partial Evil, is universal good”
and that what ever troubles assail us in this Life, are but parts of the great plan, in which every thing will in time appear to have been orderd and conducted in the best manner. we are in the hand of a mercifull Being who does not willingly afflict, and who will heal the wounded heart which trusts in him.
Despond not my dear daughter. bee cheerfull Submissive and resignd. God loves a Cheerfull Christian, and he will not call us to harder trials than he will give us Strength to endure
I have only time to write you a few lines by this vessel. she has been waiting for a wind for several days—a Gentleman on Board—a mr Storey has Letters from me to my son.
your two Dear sons are well. I shall Go & See them and carry their Fathers Letters & your Blessing to them
I inclose a Letter from George to his Father, to whom give my Love and tell him his Mother intreats him to take care of his health.
I hope you will remove to a more temperate climate the onsueing winter. I shall rejoice to hear of you at Prague. our Minister I feel confident have arrived before now and I hope they will give you all spirits—their Mission is for peace and God grant that it may be crowned with success—and a stop put to the horrid carnage which is laying waste Nations, and kingdoms
we are partaking of the same cup—the Southern States are all Blockaded and kept in constant allarm
a Letter from col smith yesterday from washington states that an Express had just arrived, Stateing that the Enemy had enterd the mouth of the Potomac—with five ships and one leading armed Brigg and that an attack was hourly expected. women and Children flying in all directions in great confusion—
Congress sitting with closed doors—
My Love to Charles of whose improvements I hear with pleasure
we are all in usual health. Age and infirmities will come—but we have had our day—and as yet are neither Blind or deaf, which I consider amongst many other blessings, not the least.
I have not yet had any Letter from my son by this vessel which brought yours; I shall still look for them. his punctuality is habitual.
If my Grandson and daughter are still with you give my Love to them. I wish I could write them some favorable account of their Mother, but alass I cannot. I hope however they will succeed in getting her here. they are now attempting it—at much hazard—you see my dear daughter I have my sorrows and my trials—May I be equal to them, and while I feel them, may they prepare me for a better world, where I hope we shall all meet and rejoice together Adelaid is not yet married. I know not the cause of the delay—I heard a few days since that they were all well—
Your Sister Boyed has an other Son
The President has been very dangerously sick with a fever, but is now thought out of danger, and upon the Recovery
I am my dear Daughter / your truly affectionate / Mother 
Abigail Adams